Holden, J.
I concur generally in the opinion that the evidence in the case was sufficient to sustain the finding of fact by the chancellor. From the admissions of appellants and the facts and circumstances disclosed in the thousands of pages of this record, considered together, and the reasonable inferences deducible therefrom, I cannot say the finding of fact by the lower court is manfestly wrong and wholly unsupported by the evidence. The settled rule is that this court will not disturb or set aside a finding of fact by the trial court unless manifestly wrong. And, when the proof in any case is reasonable, substantial, and positive, and is reasonably convincing to the ordinary mind, and which may find support in the logic and reasoning of the layman of ordinary intelligence, the determination of the disputed fact is not to be overturned by this appellate court upon its review of the case.
What conclusion the judges of this court might have reached in the trial of the facts is not the question before us, but the inquiry is: Was the trial judge, the trier of fact, the sole judge of the weight and credibility of the testimony manifestly wrong in his finding of guilt upon the evidence heard by him when the witnesses testified in his presence? Cpuld the trier of fact have reasonably believed and decided that the testimony was sufficient to support the charge that an understanding between the insurance companies existed in the regulation and maintenance of *437a fixed rate charged for insurance? After a long and thorough consideration of the question I am convinced in the affirmative.
The anti-trust statute was intended to prohibit the suppression of free competition; and, when the fixing and maintaining of rates by agreement results in suppressing competition, then the statute is violated regardless of whether such fixed rates' are inimical to the public interest. A uniform rate, which appellants say is essential to the insurance business, and which they purposed to bring about, is prohibited by the law if such uniformity or fixation results from an expressed or implied understanding between the parties.
It is not unreasonable to believe and infer that such exact uniformity of the rates agreed elsewhere and their maintenance and enforcement in this case for thirteen years was by common understanding, and not by mere accident or chance. Whether the law is wise or full of evil is a question for the legislature, not this court.
It is stated in R. C. L. that: “Conspiracies need not be established by direct evidence of the acts charged, but may, and generally must, be proved by a number of indefinable acts, conditions, and circumstances which vary according to the purposes to be accomplished. The very existence of a conspiracy is generally a matter of inference deduced from certain acts of the persons accused, done in pursuance of an apparently criminal or. unlawful purpose in common between them. The existence of the agreement or joint assent of the minds need not be proved directly. It may be inferred by the jury from other facts proved. It is not necessary to prove that the defendants came together and actually agreed in terms to have the unlawful purpose, and to pursue it by .common means. If it be proved that the defendants pursued by their acts the same object, often by the same means, one performing one part and another another part of the saíne, so as to complete it, with a view to the attainment of that same *438object, the jury will be justified in the conclusion that they were engaged in a conspiracy to effect that object.” 5 E. C. L., section 37, p. 1088.
And at page 190, section 146, 19 R. C. L., the rule is stated that: “As unlawful combinations of insurance companies may exist without formal agreement and rest upon common understanding and practice, so the proof of their existence may be of the same circumstantial character, as where a combination to regulate premiums is maintained under the guise of an ‘Underwriters’ Social Club.’ ”
I specially concur in the conclusion that the amount of the penalties assessed should be reduced on the ground that the laches of the state justifies a bar of recovery of all penalties assessed for those years prior to the six years immediately preceding the suit, as set out, and for the reasons given in the affirming opinion. But I further urge the special view that no recovery of the penalties should be allowed for any of the years prior to the two years immediately preceding the suit. I put this conclusion upon the ground of laches of the state, warranting an equitable reduction of part of the penalties assessed, and not upon the ground that the prior penalties are barred by the two-year statute of limitation against criminal prosecutions. Section 1414, Code of 1906 (section 1169, Hemingway’s Code). But I consider the two-year limitation statute in an analogous sense only in order to reach a just proportion of time in which the penalties should be recoverable. The two-year statute cannot be invoked as a bar because of the contrary holding of this court in Grenada Lbr. Co. v. State, 98 Miss. 536, 54 So. 8, and Nugent & Pullen v. Robertson, 126 Miss. 419, 88 So. 895, which would have to be overruled to so hold in this case. But these cases do not deal with the doctrine of laches, but only with the statute of limitation.
In applying the doctrine of laches to the state in this case I realize that I am not in accord with the general rule here and elsewhere that ordinarily laches cannot be *439imputed to and invoked against the state, as held seventy years ago in Josselyn v. Stone & Mathews, 28 Miss. 753, but I think an exception to this general rule may be made in an exceptional and remarkable case like the one before us. I know of no other case in judicial history or literature that is similar to the one before us in regard to the amount of cumulated penalties for a period of thirteen years in which each day is a separate offense. It is exceedingly exceptional, too, in the fact that many revenue agents, attomeys-general, district attorneys, legislatures, and insurance officers have come and gone for thirteen years without prosecuting the suit, although the daily conduct and actions of the insurance companies now prosecuted were of common knowledge to the officers and many citizens of the state. And now the penalties are assessed for each day separately for the thirteen years.
It is not a suit to recover property claimed by the state, nor to collect taxes or revenue, but is to inflict a penalty for an offense to deter future acts; and it would appear at first sight that the offense is barred by the two-year statute of limitations, but held otherwise in the cases supra. I think this is one case that justifies the application of the principle of laches against the state to prevent a recovery of penalties for more than two years next preceding the filing of the suit. This view is that of natural justice applied to the exceptonal case; it is moral rightness in the difficult premises. My position may be viewed by some as being contrary to well-established views on the subject, but I prefer to stand the criticism of overriding technical rules in order to render manifest justice in the particular case; provided always that in doing so no statute or constitutional law is violated.